Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 01/25/2019 and 08/13/2020.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.
Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Ralph E. Locher  (Reg. # 41,947) on September 25, 2021.
Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
12. (currently amended)  A flap configuration for opening and closing a wastegate duct in a turbine housing of a turbocharger, the flap configuration comprising:
	a cylindrical bushing having at least one groove formed therein;
	a lever having a through-bore formed therein and in said through-bore said cylindrical bushing is disposed;
	a spring sheet disposed in said at least one groove such that a radial clamping force of said spring sheet acts between said through-bore and said cylindrical bushing;

	a cover disk disposed on an opposite side from said flap and having an opening formed therein through which said pin of said flap passes; and
		said flap is riveted to said lever by means of said pin.

16. (canceled)

17. (currently amended)  The flap device according to claim 12 [[16]], wherein said spring sheet is formed and/or has been introduced into said groove such that said spring sheet protrudes at at least one axial end of said cylindrical bushing with regard to an axial direction of extension of said cylindrical bushing in a mounted state before riveting, and an axial clamping force of said spring sheet acts with regard to the axial direction of extension after riveting.

18. (currently amended)  A turbocharger for an internal combustion engine, the turbocharger comprising:
	a rotor shaft;
	a bearing housing in which said rotor shaft is mounted in a rotatable manner; 
	a turbine wheel disposed for conjoint rotation on said rotor shaft; 
	a turbine housing mechanically secured to said bearing housing;
	a wastegate duct formed in said turbine housing; and
	a flap configuration for opening and closing said wastegate duct, said flap configuration containing:
having at least one groove formed therein;
	a lever having a through-bore formed therein and in said through-bore said cylindrical bushing is disposed;
	a spring sheet disposed in said at least one groove such that a radial clamping force of said spring sheet acts between said through-bore and said cylindrical bushing;
	a flap having a pin disposed on said lever element such that said pin passes through said cylindrical bushing; 
	a cover disk disposed on an opposite side from said flap and having an opening formed therein through which said pin of said flap passes; and
	said flap is riveted to said lever by means of said pin. 

19. (currently amended)  A method for producing a flap configuration, which comprises the steps of:
	providing a lever having a through-bore formed therein;
	providing a bushing having at least one groove formed therein and a spring sheet disposed in the at least one groove, and introducing [[a]] the bushing into the through-bore in the lever together with the spring sheet, such that a radial clamping force acts between the through-bore and the bushing;
	providing a flap having a pin;
	disposing the flap on the lever such that the pin passes through the bushing;
	placing a cover disk on an opposite side from the flap such that the pin projects through an opening in the cover disk; and
	riveting the flap to the lever by means of the pin. 

21. (canceled)

22. (currently amended)  The method according to claim 19 [[21]], wherein the spring sheet is formed and/or has been introduced into the groove such that before the riveting the spring sheet protrudes at least partially at an axial end of the bushing, and during the riveting the spring sheet is axially clamped and an axial clamping force of the spring sheet acts with regard to an axial direction of extension of the bushing.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 12-15, 17-20, and 22 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Gneiting (DE102011075201) is representative of the art in this field. 
Regarding Claim 12, Gneiting discloses a flap configuration for opening and closing a wastegate duct in a turbine housing of a turbocharger, the flap configuration comprising:
	a cylindrical bushing (8);
	a lever (4) having a through-bore formed therein and in said through-bore said cylindrical bushing is disposed;
		a flap (7) having a pin (not numbered) disposed on said lever element such that said pin passes through said cylindrical bushing; 

		said flap is riveted to said lever by means of said pin.
However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 12, in claim 12 the prior art of record does not teach:
“wherein said cylindrical bushing has at least one groove formed there; and
further comprising a spring sheet disposed in said groove such that a radial clamping force of said spring sheet acts between said through-bore and said cylindrical bushing.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/E.B./Examiner, Art Unit 3746    

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746